Citation Nr: 0700821	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  05-00 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE


Entitlement to an award of payment of Dependency and 
Indemnity Compensation (DIC) benefits, based on the grant of 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
2002) for the death of the veteran as a result of 
hospitalization or medical or surgical treatment or 
examination by the Department of Veterans Affairs (VA).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.  The appellant is the veteran's surviving 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, wherein the RO denied the appellant's 
claim of entitlement to DIC benefits based on the grant of 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
the death of the veteran as a result of hospitalization or 
medical or surgical treatment or examination by the VA.

In February 2006, the appellant testified before the 
undersigned Veterans Law Judge at the Board in Washington, 
D.C.  A copy of the hearing transcript has been associated 
with the claims files. 

After certification of the case to the Board, the appellant's 
representative submitted medical literature and letters from 
the appellant.  In December 2006, the veteran's 
representative waived initial RO consideration of this 
evidence on behalf of the appellant.  See 38 C.F.R. § 
20.1304(c) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a).  Failure to 
provide notice to the claimant of the evidence needed to 
substantiate the claim is ordinarily prejudicial to a 
claimant.  Overton v. Nicholson, 20 Vet App 427 (2006).  The 
VCAA requires "a deliberate act of notification directed to 
meeting the requirements of section 5103, not an assemblage 
of bits of information drawn from multiple communications 
issued for unrelated purposes."  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

In this case, VA sent a VCAA notice letter to the veteran, 
rather than the appellant, there is no evidence that the 
appellant had an opportunity to review the letter sent to the 
veteran.  She has not received a VCAA notice letter addressed 
to her.  The absence of VCAA notice addressed to the 
appellant is prejudicial to the appellant.  Overton.

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with a VCAA 
notice letter that contains notice of 
the information and evidence necessary 
to substantiate the appellant's March 
1999 claim of entitlement to an award 
of payment of Dependency and Indemnity 
Compensation (DIC) benefits, based on 
the grant of compensation under the 
provisions of 38 U.S.C.A. § 1151 
disability compensation under 38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§ 3.159(b) (2006).
    
The notice should advise the appellant 
that to substantiate the claim 
competent medical evidence is needed to 
show that the veteran's death was the 
caused by VA care and that the 
proximate cause of the death was 
carelessness, negligence, lack of 
proper skill, error in judge men, or 
similar instance of fault on the part 
of VA; or an event not reasonably 
foreseeable.
    
2.  Readjudicate the claim of 
entitlement to an award of payment of 
Dependency and Indemnity Compensation 
(DIC) benefits, based on the grant of 
compensation under the provisions of 38 
U.S.C.A. § 1151 for the death of the 
veteran as a result of hospitalization 
or medical or surgical treatment or 
examination by VA under 38 U.S.C.A. § 
1151 (West 2002).  If the claim remains 
denied, provide the appellant and her 
representative an appropriate 
supplemental statement of the case and 
an appropriate period to respond.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2006).





_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

